Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 9 is objected to because it is missing "die" after "first semiconductor" in line 1.
	Claim 14 is objected to because it is missing an introductory term such as "further comprising" before "prior to the removing".
	Claim 18 is objected to because it recites "comprising ablading" instead of "comprises ablating".
	Claim 19 is objected to because it recites "ablading" instead of "ablating".

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6 and 8-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  

	Claims 8 and 15 recite a step of placing a fiber optic cable within a groove.  Although the original disclosure clearly provides support for placing an optical fiber into a groove, there appears to be no mention of any cable.  Thus claims 8 and 15 are regarded as reciting new matter.  Claims 9-14 and 16-20 are rejected by dependence from claims 8 or 15.

Allowable Subject Matter
	Claims 1-5 and 7 are allowed.  The prior art of record does not disclose or suggest a method which involves all the steps required by claim 1.
	It is expected that claims 8-20 would be allowable if claims 8 and 15 are amended to delete the term "cable" (and for claims 9, 14, and 18-19, if they are suitably revised to overcome the minor objections above).

Conclusion
	The additional references listed on the attached 892 form are considered generally relevant to the subject matter of this application.



Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874